Case 1:18-cv-00313-CFC-CJB Document 195 Filed 03/26/21 Page 1 of 5 PageID #: 5028




                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELA WARE

 KOKI HOLDINGS CO., LTD.,


                           Plaintiff,

                   v.                          Civil Action No. 18-313-CFC

KYOCERA SENCO INDUSTRIAL
TOOLS, INC.,


                          Defendant.



                            MEMORANDUM ORDER

      PlaintiffKoki Holdings Co., Ltd. has requested that I construe the terms

"cross-sectional area of the main valve control channel" in claim 1 of U.S. Patent

No. 7,156,012 (the #012 patent) 1 and "cross-sectional area of the first channel" in

claims 1 and 10 of U.S. Patent No. 7,398,647 (the #647 patent). DJ. 141 at 1.

Defendant Kyocera Senco Industrial Tools, Inc. does not oppose Koki's request.

DJ. 141 at 1.

      Claim 1 of the #012 patent recites

             [a] fastener driving tool comprising:



1
  The term is also found in claims 2, 3, and 4 of the #012 patent, but I recently
found those claims invalid for indefiniteness. DJ. 194.
Case 1:18-cv-00313-CFC-CJB Document 195 Filed 03/26/21 Page 2 of 5 PageID #: 5029




             a main valve chamber section defining therein a main
                valve chamber in which the main valve is movably
                disposed, the main valve chamber providing a
                maximum internal volume;

             A main valve control channel section defining therein a
               main valve control channel that provides a fluid
               connection between the main valve chamber and the
               trigger valve, the main valve control channel having a
               cross-sectional area, a ratio obtained from dividing the
               maximum internal volume of the main valve chamber
               measured in m 3 by the cross-sectional area of the
               main valve control channel measured in m 2 being not
               more than 1.0

 (emphasis added).

       Claim 1 of the #64 7 patent recites

             [a] fastener driving tool comprising:

             a main valve section deposed in the frame and having a
                main valve movable between a top dead center and a
                bottom dead center to alternatively open an block
                fluid communication between the piston upper
                chamber and the accumulator, a main valve chamber
                being defined by an upper surface of the main valve
                and a part of the frame;

             a first channel providing a fluid communication between
                 the main valve chamber and the trigger valve section;

             wherein a ratio obtained from dividing a maximum
               internal volume of the main valve chamber measured
               in m 3 by a cross sectional area of the first channel
               measured in m2 is no greater than O. 8

(emphasis added).



                                             2
Case 1:18-cv-00313-CFC-CJB Document 195 Filed 03/26/21 Page 3 of 5 PageID #: 5030




       Koki contends that "the cross-sectional area of the first [or main valve

 control] channel" means the cross-sectional area of a single channel. D.I. 141 at 4;

 D.I. 176 at 2. Kyocera contends that the disputed terms mean the cross-sectional

 area of one or more channels. D.I. 162 at 20. In other words, Koki argues that the

 contested terms require that the ratio limitation recited in the claims be calculated

 using the cross-sectional area of only a single channel. D.I. 176 at 2. And

 Kyocera argues that the recited ratio is calculated using a cross-sectional area of

 one or more channels.

       There is an actual dispute concerning the meaning of the identified terms,

 and accordingly I will construe them. See 02 Micro Int'l Ltd. v. Beyond

 Innovation Tech. Co., 521 F.3d 1351, 1362 (Fed. Cir. 2008). The parties set forth

 their views on the construction of the contested terms in their summary judgment

 briefing. See D.I. 137 at 12-17; D.I 162 at 15-20; D.I. 176 at 2-7.

       In my view, the language of the claims supports Koki's proposed

 construction. The preposition "of' in the term "the cross-sectional area of the main

 valve control channel" correlates the claimed "cross-sectional area" with "the main

 valve control channel" (singular) not with "the main valve control channels"

 (plural). Similarly, "of' in the term "a cross-sectional area of the first channel"

 correlates the claimed "cross-sectional area" with "the first channel" (singular) not

with "the first channels" (plural). Nothing in the claim language suggests that the


                                            3
Case 1:18-cv-00313-CFC-CJB Document 195 Filed 03/26/21 Page 4 of 5 PageID #: 5031




 claimed cross-sectional area is to be calculated by adding together numerous cross-

 sectional areas of numerous channels.

       Kyocera argues that the Federal Circuit "has repeatedly emphasized that an

 indefinite article "a" or "an" in patent parlance carries the meaning of "one or

 more" in open-ended claims containing the transitional phrase "comprising," D.I.

 162 at 15 (quoting KCJ Corp. v. Kinetic Concepts, Inc., 223 F.3d 1351, 1356 (Fed.

 Cir. 2000)), and that the earlier references in the claims to "a first channel" and "a

 main valve control channel" must therefore mean that there are "one or more"

 channels, id. But this argument misses the point. It is undisputed that there can be

 more than one "first channel," more than one "main valve control channel," and

 even more than one "cross-sectional area." What the parties dispute is the

 correlation between the claimed cross-sectional areas and the claimed channels.

 The use of the prepositional phrase "of the" followed by the singular "channel" in

 the disputed terms makes clear that each and any cross-sectional area is to be

 calculated separately for each and any channel.

       The written description shared by the #012 and #647 discloses only

 exemplary non-limiting embodiments that are not inconsistent with either of the

 constructions proposed by the parties. Accordingly, it does not aid in construing in

 the construction analysis.




                                           4
Case 1:18-cv-00313-CFC-CJB Document 195 Filed 03/26/21 Page 5 of 5 PageID #: 5032




       NOW THEREFORE, at Wilmington this Twenty-sixth day of March in

 2021, IT IS HEREBY ORDERED that "cross-sectional area of the main valve

 control channel" in U.S. Patent No. 7,156,012 means "cross-sectional area of a

 single main valve control channel" and IT IS FURTHER ORDERED that "cross-

 sectional area of the first channel" in U.S. Patent No. 7,398,647 means "cross-

 sectional area of a single first channel."




                                              5
